UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June30,2011 HIGHWOODS PROPERTIES, INC. (Exact name of registrant as specified in its charter) Maryland 001-13100 56-1871668 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification Number) HIGHWOODS REALTY LIMITED PARTNERSHIP (Exact name of registrant as specified in its charter) North Carolina 000-21731 56-1869557 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification Number) 3100 Smoketree Court, Suite 600 Raleigh, NC 27604 (Address of principal executive offices) (Zip Code) 919-872-4924 (Registrants’ telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Highwoods Properties, Inc.YesSNo £Highwoods Realty Limited PartnershipYesSNo £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Highwoods Properties, Inc.YesSNo £Highwoods Realty Limited PartnershipYesSNo £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of ‘large accelerated filer,’ ‘accelerated filer’ and ‘smaller reporting company’ in Rule 12b-2 of the Securities Exchange Act. Highwoods Properties, Inc. Large accelerated filer SAccelerated filer £Non-accelerated filer £Smaller reporting company £ Highwoods Realty Limited Partnership Large accelerated filer £Accelerated filer £Non-accelerated filer SSmaller reporting company £ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Securities Exchange Act). Highwoods Properties, Inc.Yes£No SHighwoods Realty Limited PartnershipYes£No S The Company had 72,399,428 shares of Common Stock outstanding as of July20,2011. EXPLANATORY NOTE The purpose of this amendment to our Quarterly Report on Form 10-Q for the quarter ended June30,2011, filed with the Securities Exchange Commission on July29,2011 (the “Form 10-Q”), is solely to furnish the interactive data files using the eXtensible Business Reporting Language Format ("XBRL") contained in Exhibit 101 to the Form 10-Q, as required by Rule 405 of Regulation S-T.No other changes have been made to the Form 10-Q. This amendment speaks as of the original filing date of the Form 10-Q, does not reflect events that may have occurred subsequent to the original filing date and does not modify or update in any way disclosures made in the Form 10-Q. Pursuant to Rule 406T of Regulation S-T, the XBRL files contained in Exhibit 101 hereto are deemed not filed or part of a registration statement or prospectus for purposes of Sections 11 or 12 of the Securities Act of 1933, as amended, are deemed not filed for purposes of Section 18 of the Securities and Exchange Act of 1934, as amended, and otherwise are not subject to liability under those sections. PART II - OTHER INFORMATION ITEM 6.EXHIBITS Exhibit Number Description 10.1* Third Amended and Restated Credit Agreement, dated as of July27,2011, by and among the Company, the Operating Partnership and the Subsidiaries named therein and the Lenders named therein 10.2* Amendment No. 1, dated as of July 27, 2011, to Credit Agreement, dated as of February 2, 2011, by and among the Company, the Operating Partnership and the Subsidiaries named therein and the Lenders named therein 12.1* Statement re: Computation of Ratios of the Company 12.2* Statement re: Computation of Ratios of the Operating Partnership 31.1* Certification of CEO Pursuant to Section 302 of the Sarbanes-Oxley Act for the Company 31.2* Certification of CFO Pursuant to Section 302 of the Sarbanes-Oxley Act for the Company 31.3* Certification of CEO Pursuant to Section 302 of the Sarbanes-Oxley Act for the Operating Partnership 31.4* Certification of CFO Pursuant to Section 302 of the Sarbanes-Oxley Act for the Operating Partnership 32.1* Certification of CEO Pursuant to Section 906 of the Sarbanes-Oxley Act for the Company 32.2* Certification of CFO Pursuant to Section 906 of the Sarbanes-Oxley Act for the Company 32.3* Certification of CEO Pursuant to Section 906 of the Sarbanes-Oxley Act for the Operating Partnership 32.4* Certification of CFO Pursuant to Section 906 of the Sarbanes-Oxley Act for the Operating Partnership 101.INS XBRL Instance Document 101.SCH XBRL Taxonomy Extension Schema Document 101.CAL XBRL Taxonomy Extension Calculation Linkbase Document 101.DEF XBRL Taxonomy Extension Definition Linkbase Document 101.LAB XBRL Taxonomy Extension Labels Linkbase Document 101.PRE XBRL Taxonomy Extension Presentation Linkbase Document * Previously filed with Form 10-Q on July 29, 2011. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, each of the registrants has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Highwoods Properties, Inc. By: /s/ Terry L. Stevens Terry L. Stevens Senior Vice President and Chief Financial Officer Highwoods Realty Limited Partnership By: Highwoods Properties, Inc., its sole general partner By: /s/ Terry L. Stevens Terry L. Stevens Senior Vice President and Chief Financial Officer Date: August11,2011
